Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed April 28, 2021 have been received and reviewed. Claims 1, 3, 5, 12, 13, 17, 41, 45-48 and 50 are now pending in this application.
	Claims 1, 3, 5, 12, 13, 17, 41, 47, 48 and 50 are allowed.
Claim Rejections - 35 USC § 112
	Claims 45 and 46 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
The treatment of the scope of diseases embraced by the claims is not enabled. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. The scope of uses embraced by these claims are not remotely enabled based solely on instant compounds ability to modulate GPR120 activity.
Applicants have not demonstrated nor have they alleged there is any correlation between the in vitro assays they disclose and clinical efficacy against any disease. Case law is clear on this point.  In an unpredictable art, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
The issue with treating cancer generally was discussed in the previous office action. In response, Applicants point to references which speculate that “GPR120 could serve as a novel therapeutic target for anti-cancer therapy.” However, no data was present that, much less cancer generally, but even a single cancer is treatable using the instant compound.
Nephropathy is any kidney disease which causes the deterioration of kidney function. There are many, many kidney diseases which are treated differently. There is no single drug which has been demonstrated to treat nephropathy generally.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




April 29, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624